United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-2485
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Jacinto Frias-Gonzales

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                             Submitted: January 6, 2015
                               Filed: January 8, 2015
                                   [Unpublished]
                                   ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Jacinto Frias-Gonzales directly appeals after he pled guilty to a drug-related
offense and the district court1 sentenced him to a prison term within his calculated


      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
Guidelines range. Defense counsel has moved to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), challenging the substantive reasonableness
of Frias-Gonzales’s sentence. Frias-Gonzales has filed a pro se supplemental brief,
also challenging his sentence and additionally challenging the validity of his guilty
plea. Moreover, he has moved for appointment of a new attorney.

       Upon careful review, we conclude that the district court did not abuse its
discretion in sentencing Frias-Gonzales, see United States v. Feemster, 572 F.3d 455,
461-62 (8th Cir. 2009) (en banc) (describing appellate review of sentences), and that
Frias-Gonzales’s additional pro se arguments are unavailing, see United States v.
Limley, 510 F.3d 825, 827 (8th Cir. 2007) (valid guilty plea is admission of guilt that
waives all non-jurisdictional defects and defenses); United States v. Villareal-
Amarillas, 454 F.3d 925, 932 (8th Cir. 2006) (pro se claim that guilty plea was not
knowing and intelligent was not cognizable on direct appeal where defendant did not
attempt to withdraw guilty plea in district court). Furthermore, having independently
reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), we have found no
nonfrivolous issues.

      Accordingly, we affirm the judgment, and we grant counsel’s motion to
withdraw, subject to counsel informing Frias-Gonzales about procedures for seeking
rehearing or filing a petition for certiorari. We also deny Frias-Gonzales’s motion for
appointment of a new attorney.
                         ______________________________




                                         -2-